                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                   ST. JOSEPH DIVISION


RightCHOICE Managed Care, Inc., et al.,

               Plaintiffs,                                             Civil Action No.
                                                                    5:18-CV-06037-DGK
v.

Hospital Partners, Inc.; Hospital Laboratory
Partners, LLC; Empower H.I.S. LLC; RAJ
Enterprises of Central Florida, LLC d/b/a Pinnacle
Laboratory Services; Labmed Services, LLC;
Serodynamics, LLC; David Byrns; Jorge Perez;
James F. Porter, Jr.; Beau Gertz; and Mark Blake,

               Defendants.



     PLAINTIFFS’ MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

       Plaintiffs, by and through undersigned counsel and in accordance with the Court’s

CM/ECF Civil and Criminal Administrative Procedures Manual and Users Guide, respectfully

move the Court for leave to file a document under seal.

       In support of this Motion, Plaintiffs state as follows:

       1.      On September 21, 2021, Plaintiffs intend to file their Offer of Proof Regarding

Admission of Selected Portions of the Missouri Auditor’s Report (Plaintiffs’ ‘Offer of Proof”).

Portions of Plaintiffs’ Offer of Proof discuss content derived from documents that have been

designated “Confidential” or “Highly Confidential” pursuant to the HIPAA Qualified Protective

Order. (Dkt. 261.) To ensure that such information is protected and not made publicly available,

Plaintiffs request leave to file a complete, un-redacted version of their Offer of Proof and the

exhibit thereto under seal.




                                     1
         Case 5:18-cv-06037-DGK Document 721 Filed 09/21/21 Page 1 of 4
       2.      In accordance with the Court’s CM/ECF Civil and Criminal Administrative

Procedures Manual and Users Guide, Plaintiffs’ counsel will e-mail the proposed sealed

documents, together with a proposed Order granting leave to file the same under seal, to the

courtroom deputy.

       WHEREFORE, for the foregoing reasons, Plaintiffs respectfully request that the Court

grant their Motion for Leave to File Document Under Seal.




                                    2
        Case 5:18-cv-06037-DGK Document 721 Filed 09/21/21 Page 2 of 4
Dated: September 21, 2021          By:              /s/ Michael L. Jente

                                         LEWIS RICE LLC
                                         Neal F. Perryman, MO Bar #43057
                                         Michael L. Jente, MO Bar #62980
                                         600 Washington Avenue, Suite 2500
                                         St. Louis, Missouri 63101
                                         T: (314) 444-7600
                                         nperryman@lewisrice.com
                                         mjente@lewisrice.com

                                                     -and-

                                         ROBINS KAPLAN LLP
                                         Jeffrey S. Gleason (admitted PHV)
                                         Munir R. Meghjee (admitted PHV)
                                         Jason W. Pfeiffer, MO Bar # 50104
                                         Nathaniel J. Moore (admitted PHV)
                                         Jaime J. Wing (admitted PHV)
                                         J. Haynes Hansen (admitted PHV)
                                         800 LaSalle Avenue, Suite 2800
                                         Minneapolis, Minnesota 55402
                                         T: (612) 349-8500
                                         F: (612) 339-4181
                                         jgleason@robinskaplan.com
                                         mmeghjee@robinskaplan.com
                                         jpfeiffer@robinskaplan.com
                                         nmoore@robinskaplan.com
                                         jwing@robinskaplan.com
                                         hhansen@robinskaplan.com

                                         Attorneys for Plaintiffs




                                  3
      Case 5:18-cv-06037-DGK Document 721 Filed 09/21/21 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically with the United States District

Court for the Western District of Missouri, through the Court’s CM/ECF system, on the 21st day

of September 2021, with notice of case activity sent to counsel of record, and further certify that

Plaintiffs’ Offer of Proof and the exhibit thereto were served on counsel of record via email the

same day.

                                                       /s/ Michael L. Jente




                                     4
         Case 5:18-cv-06037-DGK Document 721 Filed 09/21/21 Page 4 of 4
